Citation Nr: 0700529	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-06 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected disability.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2004, a statement 
of the case was issued in January 2005, and a substantive 
appeal was received in February 2005.  The Board testified at 
a Board hearing in April 2006. 

The issue of entitlement to special monthly compensation for 
loss of use of a creative organ is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.



FINDING OF FACT

The competent medical evidence is in a state of equipoise as 
to whether the veteran's service-connected diabetes mellitus, 
peripheral neuropathy, and/or hypertension caused his 
erectile dysfunction.  


CONCLUSION OF LAW

The veteran's erectile dysfunction is proximately due to or 
the result of a service connected disability.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in September 2003.  Later that month, a VCAA 
letter was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the September 
2003 VCAA notice preceded the April 2004 RO rating decision, 
there is   no defect with respect to the timing of the VCAA 
notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but there has been no notice of the 
method by which the VA establishes disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
September 2003 in which it advised the appellant what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Furthermore, 
the VA sent the veteran a March 2006 correspondence that 
fully complied with the Dingess/Hartman decision.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board notes that the veteran is currently service 
connected for post traumatic stress disorder (PTSD); diabetes 
mellitus type II; peripheral neuropathy of the right and left 
lower extremities and right and left hands; and hypertension.  

The Board notes that the veteran underwent a VA examination 
in March 2004.  The examiner found that the veteran had a 
history of low testosterone, though he had never been treated 
for hypogonadism.  Laboratory findings confirmed that the 
veteran had low testosterone (1.2 L).  In March 2005, the 
examiner examined the veteran once again and opined that the 
veteran's erectile dysfunction was not secondary to diabetes 
mellitus.  Instead she concluded that the veteran's erectile 
dysfunction was due to hypogonadism.     

The veteran submitted a February 2005 correspondence from 
private physician Dr. D.D. in which he opined that the 
veteran's erectile dysfunction was due to longstanding 
diabetes mellitus and neuropathy.  

The veteran testified at an April 2006 Board hearing that his 
VA physician (Dr. T.S.) originally believed that his erectile 
dysfunction was due to diabetes mellitus.  However, when the 
veteran's testosterone levels were low, Dr. T.S. wasn't sure 
about the etiology of the erectile dysfunction.  The veteran 
went to his private physician (Dr. D.D.) who noted that the 
veteran had diabetes and peripheral neuropathy and that 
either of these disabilities could be responsible for the 
erectile dysfunction.  From January 2006 to March 2006, he 
underwent treatment for low testosterone.  He stated that 
laboratory work performed on March 21, 2006 showed that his 
testosterone level was 3.4L, which is within normal limits.  
Despite the normal testosterone reading, he was still 
experiencing erectile dysfunction.  As a result, Dr. T.S. 
once again believed that the erectile dysfunction was due to 
diabetes mellitus or peripheral neuropathy.  

The Board notes that the most recent outpatient treatment 
records in the claims file are dated January 2004.  As such, 
there is no medical evidence in the claims file documenting 
the veteran's alleged rise in his levels of testosterone or 
the alleged nexus opinion giving by Dr. T.S.  Nonetheless, 
the Board finds the veteran's testimony to be credible.  When 
coupled with a positive nexus opinion from Dr. D.D., the 
Board finds the evidence to be in relative equipoise.  In 
giving the benefit of the doubt to the veteran, the Board 
finds that service connection for erectile dysfunction is 
warranted.  

The Board notes that even if the veteran's erectile 
dysfunction was not caused by diabetes mellitus, service 
connection would be warranted if the veteran's erectile 
dysfunction was either caused or aggravated by diabetes 
mellitus, peripheral neuropathy, or hypertension.  Given the 
number of service connected disabilities that may have been 
responsible for either causing or aggravating the veteran's 
erectile dysfunction, the Board finds that his claim for 
service connection is warranted.    


ORDER

Entitlement to service connection for erectile dysfunction is 
warranted.  To this extent, the appeal is granted. 


REMAND

SMC for Loss of Use of a Creative Organ

Under 38 C.F.R. § 1114(k), additional monthly compensation is 
payable for loss of use of one or more creative organs that 
is the result of a service-connected disability.

A review of the statement of the case shows that the RO 
denied the SMC claim on the basis that service connection had 
not been established for erectile dysfunction.  In light of 
the Board's favorable determination on the question of 
service connection for erectile dysfunction, the SMC issue 
must again be reviewed by the RO. 

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review the issue of 
entitlement to SMC for loss of use of a 
creative organ in view of the Board's 
decision that service connection for 
erectile dysfunction is warranted.  If 
the SMC claim is again denied, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


